Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 11, 2014

                                    No. 04-13-00275-CV

                                     Joseph MAYZONE,
                                          Appellant

                                               v.

MISSIONARY OBLATES OF MARY IMMACULATE OF TX. and Father Thomas Ovalle,
                            Appellees

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2009-CI-19412
                        Honorable Peter A. Sakai, Judge Presiding


                                       ORDER
    Appellant’s motion for leave to file objections to appellees’ sur-reply brief is
GRANTED. Appellant’s objections to appellees’ sur-reply brief are DENIED.

      Entered on this 11th day of July, 2014

                                                                PER CURIAM

ATTESTED TO:_____________________________
                Keith E. Hottle
                Clerk of Court